       Case 19-26620            Doc 17       Filed 11/12/19 Entered 11/12/19 11:37:49                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Tasos V Maroulis                                          )             Chapter 13
                                                                 )             Case No. 19 B 26620
         Debtor(s)                                               )             Judge Timothy A Barnes

                                                      Notice of Motion

     Tasos V Maroulis                                                          Debtor A ttorney: Cutler & A s s ociates Ltd
     168 Dulles Rd                                                             via Clerk's ECF noticing procedures
     Des Plaines, IL 60016


                                                                               >   Dirksen Federal Building
On December 12, 2019 at 10:30 am, I will appear at the location listed to      >   219 South Dearborn
the right, and present this motion.                                            >   Courtroom 744
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Wednesday, November 13, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 09/19/2019.

2.   The debtor(s) have failed to begin payments within thirty days of filing the plan as required under 11 U.S.C. §1326(a) (1).


3. The debtor(s) have failed to file a feasible plan. The proposed plan now runs 74 months.

4. The debtor failed to amend the plan to address the student loans.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
